Citation Nr: 0005845	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-00 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependents' Educational Assistance under 
the provisions of 
38 U.S.C. Chapter 35.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

C. Schlosser


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  The veteran died on March [redacted], 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
rating decisions in April 1997 and October 1998 that denied 
the benefits sought on appeal.  The appellant timely appealed 
the determinations to the Board.

The Board also notes that the appellant has raised the issue 
of entitlement to a clothing allowance, for purposes of 
accrued benefits.  As the RO has not yet adjudicated this 
issue, it is referred back for appropriate action.


REMAND

A review of the record in the case reveals that additional 
development and adjudication with respect to the claim for 
service connection for the cause of the veteran's death is 
warranted.

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death and that the veteran's daughter should be 
entitled to education benefits under the provisions of 
38 U.S.C. Chapter 35.  In the alternative, the appellant 
contends that the veteran's service-connected respiratory 
disorder, characterized as hyperplastic rhinitis, materially 
contributed to the cause of, and hastened the onset of, the 
events which culminated in the death of the veteran.  

As regards the claim for accrued benefits, the Board notes 
that the RO not only considered the claim for service 
connection for liver cancer clearly pending at the time of 
the veteran's death, but claims for other conditions filed by 
the veteran (specifically, service connection for genital 
wars, a scar on the right arm, jungle rot, hepatitis B and C, 
thought to be possibly due to an infected needle, as well and 
an increased disability evaluation for hives). 

As noted above, the veteran died on March [redacted], 1997.  
The cause of death is listed on the death certificate as 
cardiopulmonary arrest, cirrhosis, hepatitis B and C virus, 
and hepatoma.  No autopsy was performed.  The veteran died at 
Passaic Beth Israel Hospital in Passaic, New Jersey, where he 
was hospitalized from March 2, 1997, until the date of his 
death on March [redacted], 1997.  At the time of his death, the 
veteran was service connected for the following disabilities: 
urticaria, rated 10 percent disabling; bilateral hearing loss 
with tinnitus, rated noncompensably disabling; and 
hyperplastic rhinitis, rated noncompensably disabling.

Initially, the Board notes that although about six pages of 
the terminal hospital clinical records from Passaic Beth 
Israel Hospital have been associated with the claims file, 
these pages do not appear to constitute a complete copy of 
the records of that hospitalization.  All additional 
outstanding hospital records should be obtained and 
associated with the claims file.  

Documentation in the claims folder also reflects that the 
veteran was in receipt of disability benefits from the Social 
Security Administration.  These records should also be 
obtained and associated with the claims file to ensure that 
record is complete.  See Massors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The Board also notes that, in adjudicating the claim for 
service connection for the cause of the veteran's death, the 
RO appears to have considered whether the claim was well 
grounded.  However, it also appears that no specific 
determination in this regard was made, and that the RO did 
not specifically consider a July 1995 VA emergency room 
report indicating that the veteran had terminal hepatic 
disease "(hepatoma believed secondary to Agent Orange 
exposure by Liver Institute)."  On remand, the RO should 
specifically consider whether this notation is sufficient to 
render the claim at least plausible; and if so, whether the 
duty to assist warrants obtaining a medical opinion, based 
upon review of the record, on this point.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 79, 
81 (1990).  In the event that such a medical opinion is 
obtained, the RO should request that the physician 
specifically comment upon the facts that, while the veteran 
was a participant in an Agent Orange Payment program, the 
claims file also contains evidence that veteran had post-
service evidence that the veteran also had post-service 
exposure to asbestos, chlorine gas, and cyanide.   

The Board notes that developing the cause of death claim 
pursuant to the VA's duty to assist is dependent upon whether 
the claim is determined to be well grounded (see Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996)).  In any event, however, the RO 
has a duty to inform the appellant of the evidence needed to 
support her claim for benefits.  See 38 U.S.C.A. § 5103 (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
if none of the requested development yields a favorable 
opinion on the question of a nexus, or relationship, between 
the causes of the veteran's death and either service or a 
service-connected disability, the RO should specifically 
advise the appellant of the need for competent medical 
evidence (opinion) to support her claim.  Id.   In this 
regard, the Board emphasizes that, while claim for accrued 
benefits must be based on the evidence of record (or deemed 
to be of record) at the time of the veteran's death, see 
38 C.F.R. §  5121 (West 1991) and 38 C.F.R. § 3.100, et seq. 
(1999), there is no similar prohibition with respect to cause 
of death claims.  

Because there is some overlap in consideration of the cause 
of accrued benefits and the cause of death issue 
(particularly, as regards the question of whether the veteran 
should be service-connected for liver cancer, one of the 
causes of his death), the RO should consider these issues 
together.  Hence, Board consideration of the latter issue 
would now be premature.  Furthermore, as eligibility for 
Chapter 35 benefits hinges on resolution of the cause of 
death issue, a remand of that issue is also warranted so that 
the RO can reconsider it after further developing the record 
and adjudicating the cause of death issue.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should contact the Beth Israel 
Hospital and obtain copies of all 
terminal hospital records from the date 
of his admission on March 2, 1997, 
through the date of his death on March 
[redacted], 1997.  All records should be 
associated with the claims folder.

2.  The RO should obtain and associate 
with the claims file a complete copy of 
the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
benefits.

3.  If, on the basis of the July 1995 VA 
emergency room report, the RO determines 
that the veteran has presented a well-
grounded claim for service connection for 
the cause of the veteran's death, the RO 
should undertake all appropriate 
development to comply with the duty to 
assist in developing facts pertinent to 
the claim.  This should include obtaining 
any relevant evidence from the "Liver 
Institute" noted in the above-referenced 
report, as well as having the claims file 
reviewed by an appropriate medical 
specialist to obtain an opinion as to 
whether it is at least as likely as not 
that the veteran's liver cancer was 
related to his military service, to 
include claimed Agent Orange exposure 
therein.  In rendering such opinion, the 
examiner should specifically address 
evidence of record indicating that the 
veteran was a participant in an Agent 
Orange Payment Program, as well as 
medical evidence of record indicating 
that the veteran also had post-service 
exposure to asbestos, chlorine gas, and 
cyanide in service. 

4.  If the RO determines that the 
appellant has
not presented a well-grounded claim for 
service 
connection for the cause of the veteran's 
death, the RO
should notify the appellant of the 
evidence needed to
support her claim.

5.  After completion of the above 
development (and any other development 
deemed warranted by the record), the RO 
should again adjudicate the claims for 
service connection for the cause of the 
veteran's death, for Chapter 35 benefits, 
and for accrued benefits, on the basis of 
all relevant evidence of record and all 
pertinent legal authority.

6.  If any benefits sought remain denied, 
the RO must furnish to the appellant and 
her representative with an appropriate 
supplemental statement of the case and 
afford them the applicable period to 
respond thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




